1

2

3

4

5

6                             UNITED STATES DISTRICT COURT

7                                    DISTRICT OF NEVADA

8                                               ***

9     ERIC JORELL MATHIS,                             Case No. 3:18-cv-0328-MMD-WGC

10                                      Plaintiff,                  ORDER
            v.
11
      CHUCK ALLEN, et al.,
12
                                    Defendants.
13

14         This action was filed on September 19, 2018. The Court issued a notice of intent

15   to dismiss pursuant to Fed. R. Civ. P. 4(m) unless proof of service as to Chuck Allen is

16   filed by January 20, 2019. (ECF No. 10.) To date, no proof of service has been filed.

17         Accordingly, it is ordered, adjudged and decreed that claims against Chuck Allen

18   are dismissed without prejudice.

19         It is further ordered that the Clerk close this case since the other defendants have

20   been dismissed (see ECF No. 6 at 2).

21         DATED THIS 31st day of January 2019.

22

23                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
24

25

26

27

28
